Citation Nr: 0802802	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-32 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include the onset of manifestations 
of a personality disorder in service.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a right wrist 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from December 2003 to 
October 2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied service connection 
for a personality disorder (d/o), not otherwise specified 
with borderline and schizotypal features (claimed as 
adjustment d/o with depressed mood, schizotypal personality 
d/o and personality d/o with depressed mood); prepatellar 
syndrome, right knee; and right wrist strain.

In the July 2007 appellant's brief, the veteran's 
representative asserts a claim for service connection for an 
acquired psychiatric disorder.  However, under the 
circumstance of this case, the Board is reluctant to 
subdivide the issue of service connection for an acquired 
psychiatric disorder (to avoid "piecemeal" adjudication), in 
this case it more accurately reflects the veteran's 
contention that the manifestations of the veteran's 
psychiatric disorder, to include a personality disorder, had 
its onset in service, or is otherwise related to service.  
Accordingly, the Board has recharacterized this issue on 
appeal.

For the reasons addressed below, these matters are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions." Id at (b)(1); 38 U.S.C.A. §§ 1111, 1137 (West 
2002). 

In this case, the veteran's claims for service connection are 
governed by the holding in Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  In Wagner, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) held 
that the correct standard for rebutting the presumption of 
soundness requires that VA show by clear and unmistakable 
evidence that (1) the appellant's disability existed prior to 
service and (2) that the preexisting disability was not 
aggravated during service.  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Id.  

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2007).   In addition, 
evidence of the veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service. Verdon v. Brown, 
8 Vet. App. 529 (1996).

Effective May 4, 2005, VA amended its regulations at 38 
C.F.R. § 3.304(b) to reflect a change in the interpretation 
of the statute governing the presumption of sound condition.  
The final rule conforms to Federal Circuit precedent in 
Wagner and applies to claims, which were pending on or filed 
after May 4, 2005.  As the veteran's case was pending as of 
that date, the amendment applies.   Thus, the Board concludes 
that a remand is therefore necessary for the purpose of 
allowing the agency of original jurisdiction to adjudicate 
the matters on appeal in the first instance consistent with 
the applicable regulations and Court decisions and to provide 
the veteran with the required notice consistent with the 
holding in Wagner, supra, and VAOPGCPREC 82-90 (July 18, 
1990), infra.  Furthermore, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
initial disability rating or an effective date pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Board notes that although the RO received 
many of the veteran's service treatment records (STRs) from 
the RMC (Records Management Center) in November 2004, and the 
veteran has submitted several copies of his service personnel 
records, it appears that the veteran's service records are 
incomplete, and the file does not reflect that the RO has 
made the necessary attempts to obtain the veteran's complete 
service records.  Specifically, a review of the records 
indicates that the veteran was treated for actual self-harm 
or ideations of such, and he was to undergo psychological 
testing; however, there are no results of any such testing or 
treatment included in the veteran's STRs.  In addition, the 
veteran states that he was seen on a few occasions for his 
right knee and at least once for his right wrist.  Records of 
a Federal department or agency must be sought until it is 
reasonably certain that such records do not exist or that 
further efforts to obtain these records would be futile.  38 
U.S.C.A. § 5103A(b)(3).  In light of the foregoing, every 
effort should be made to obtain all STRs and personnel 
records during the veteran's period of service from December 
2003 to October 2004.

The veteran contends that he had a right knee disorder (d/o) 
and a right wrist d/o prior to going on active duty, and 
these disorders were aggravated beyond their natural course 
during his service.  The veteran maintains that these 
conditions were asymptomatic on service entrance.  The 
current STRs do not reflect any complaints, findings, or 
diagnosis pertaining to the veteran's right knee or right 
wrist on entrance examination or at any time in service.  The 
Board points out that the veteran was diagnosed with 
prepatellar syndrome, residuals of the right knee and chronic 
strain of the right wrist, residuals of the right wrist 
during a December 2004 VA examination; however, the examiner 
failed to provide an etiological opinion.  In light of the 
above record request, outstanding STRs sought on remand might 
shed some light on whether there was in fact an injury in 
service.  In addition, the Board finds that a VA etiology 
opinion is necessary in regards to the diagnosis of a right 
knee and right wrist disorder, which was made within a year 
of discharge from the veteran's service.  Thus, the Board 
finds that appellate review of these issues at this time is 
not yet warranted. 

In addition, the veteran and his representative contend that 
he currently has a psychiatric d/o related to service, to 
include the onset of manifestations and diagnosis of a 
personality disorder, in service.  In the February 2005 
decision, the RO denied service connection for a personality 
disorder, not otherwise specified with borderline and 
schizotypal features, because a personality disorder is 
considered a constitutional or developmental defect and is 
not a disease or injury for the purposes of service 
connection.  38 C.F.R. § 3.303(c), 4.9 (2007); see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996).   However, see 
VAOPGCPREC 82-90 (July 18, 1990) (in which the VA Office of 
General Counsel held that service connection may be granted 
for a congenital disorder on the basis of in-service 
aggravation).  See VAOPGCPREC 82- 90, 55 Fed. Reg. 45,711 
(1990) [a reissue of General Counsel opinion 01-85 (March 5, 
1985)] which in essence held that a disease considered by 
medical authorities to be of congenital, familial (or 
hereditary) origin by its very nature preexist claimants' 
military service.  The opinion went on to hold, however, that 
service connection for congenital, developmental or familial 
diseases could be granted if manifestations of the disease in 
service constituted aggravation of the condition.  See also 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. 
Brown, 4 Vet. App. 513, 514- 15 (1993).

A review of the evidence reflects that the veteran's 
enlistment examination did not show any evidence of a 
psychiatric or personality deviation.  Additionally, an 
August 3, 2004 Memorandum for Commanding Officer specifically 
found that the veteran's impulsive behaviors and self-harm 
ideation were in the context of the military environment.  In 
this regard, the Board points out that the veteran maintains 
that his chronic psychiatric symptoms manifested during his 
military service.  However, the veteran was administratively 
discharged from the Air Force by reason of a pervasive and 
maladaptive personality disorder of such severity that the 
veteran was not suitable for service.  The Board finds that a 
medical professional has not yet reconciled what appears to 
be pertinent discrepancies in the record; hence, another VA 
examination must be completed before further appellate 
consideration. 

The veteran's current STRs and the December 2004 VA 
examination report (within a year of discharge) reflect that 
he has been diagnosed with various psychiatric conditions to 
include: adjustment disorder with depressed mood, schizotypal 
personality disorder, personality disorder, not otherwise 
specified with borderline and schizotypal features, and 
possibly a schizophrenia paranoid type psychotic disorder.   
Although the veteran was afforded a VA mental disorders 
examination in connection with his claim, the December 2004 
examiner did not provide an opinion as to the etiology of any 
of the diagnosed psychiatric disorders, to include whether 
any manifestations of a personality disorder in service 
constituted aggravation of the condition..  Moreover, the VA 
examiner alluded to the possibility that the veteran had 
additional psychotic disorders not yet diagnosed.   

With respect to the VA's duty to assist, the VA has a duty to 
secure an examination or opinion if the evidence of record 
contains competent evidence that the claimant has a current 
disability; and indicates that the disability may be 
associated with service, but does not contain sufficient 
medical evidence to make a decision on the claim.  38 
U.S.C.A. § 5103A(d).  In light of the aforementioned 
evidence, the veteran should be afforded a VA psychiatric 
examination, by a psychiatrist (M.D.)  to determine the 
etiology of all currently diagnosed psychiatric disorders and 
to ascertain whether there is any aggravation of any 
preexisting personality disorder, including aggravation of a 
congenital, developmental or familial disease during service.
 
In addition, as noted above, the RO has not obtained the 
requisite opinion whether there is clear and unmistakable 
evidence that any currently diagnosed right knee and right 
wrist disorder(s) pre-existed the veteran's entry into active 
military service in December 2003 and was not aggravated by 
service.  Furthermore, the December 2004 VA examiner failed 
to opine whether the diagnosed right knee and right wrist 
disorders were related to service.   Therefore, the Board 
finds that a VA orthopedic examination is also warranted 
prior to appellate consideration of these claims.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

Lastly, the Board points out that during the December 2004 VA 
examination, the veteran indicated that a week earlier he saw 
a VA psychiatrist and he was prescribed medication in the 
mental health clinic at the Salisbury VA medical center 
(VAMC).  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file. See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Accordingly, these matters are REMANDED to the RO, via the 
AMC for the following action:

1.  Contact the National Personnel 
Records Center (NPRC), and any other 
appropriate location, to request the 
veteran's complete service treatment 
records and personnel records from 
December 2003 to October 2004. 

2.  Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that explains generally how 
to establish entitlement to service 
connection where the presumption of 
soundness has and has not attached and 
further explain that his claims for 
service connection are governed by the 
holding in Wagner, supra.   In addition, 
ensure the notice includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman.
 
3.  Request the veteran to identify all 
VA and non-VA health care providers that 
have treated him for his psychiatric 
condition since service.  After obtaining 
any necessary authorization from the 
veteran, attempt to obtain identified 
copies of pertinent treatment records not 
yet associated with the claims file.

4.  Obtain all treatment records from the 
Salisbury VAMC, concerning treatment of 
any psychiatric disorder, and the right 
knee and right wrist since October 2004 
to the present.

5.  Thereafter, schedule the veteran for 
a VA psychiatric examination, by a 
psychiatrist (an M.D.), to ascertain the 
nature and etiology of any current 
psychiatric disorder.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  All indicated tests or 
studies should be performed.  The report 
of examination should contain a detailed 
account of all manifestations of any 
psychiatric disorder(s) found to be 
present.

Based on the medical findings and a 
review of the claims folder, if the 
psychiatrist diagnoses a current 
psychiatric disorder(s), the examiner 
should offer an opinion as to whether the 
veteran's current psychiatric disorder(s) 
pre-existed service; and if so, whether 
such disorder progressed beyond the 
natural progression of the disease during 
the course of the veteran's period of 
service.  The examiner should provide 
supporting medical evidence to support a 
conclusion that any current psychiatric 
disorder pre-existed service.

If a psychiatric disorder did not pre-
exist service the examiner is requested 
to opine (a) whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the current psychiatric 
disorder had its onset during his period 
of active service; (b) whether it is at 
least as likely as not that the veteran 
had a psychosis that was manifested 
within one year following his discharge 
from service in October 2004; or (c) is 
otherwise medically related to service.

In rendering the requested opinions, the 
physician should discuss the veteran's 
service medical records and findings 
therein as well as the veteran's 
assertions. The physician should set 
forth all examination findings, together 
with the complete rationale for the 
conclusions reached, in a printed 
(typewritten) report.

6   Schedule the veteran for a VA 
orthopedic examination.  The claims file 
must be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the report 
should so indicate.  A complete history 
of the claimed right knee and right wrist 
disorders should be obtained from the 
veteran, including any post-service 
intercurrent injuries.  All indicated 
tests and studies should be conducted and 
all clinical findings reported in detail.  

The examiner is requested to determine 
the diagnosis of any right knee and right 
wrist disorders found to be present.  The 
examiner should offer an opinion as to 
whether any right knee or right wrist 
disorder(s) found is at least as likely 
as not (50 percent or more probability) 
(1) pre-existed active service, (2) began 
during, or was aggravated, or (3) was 
subject to a superimposed injury, as the 
result of active service.  If the 
examiner determines that a right knee 
disorder or a right wrist disorder was 
not shown to preexist service, he or she 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or more probability) that the 
claimed disorder(s) was incurred during 
the veteran's active service, became 
manifest to a compensable degree within a 
one year period of his discharge from 
service, or is otherwise related to his 
active service.

7.  Then, readjudicate each issue on 
appeal.  If any benefit sought on appeal 
is denied, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them the requisite opportunity to respond 
before the claims folder is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



